DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/22 has been entered.
 

Allowable Subject Matter
Claims 20-26 and 28-39 are allowed.

The following are details of the closest prior arts of record found:
NPL document “Potential Implementations of voice service continuity from 5G to 2/3G” (3GPP TSG-SA WG1 Meeting #80 S1-174157 Reno, USA 25 Nov - 1 Dec 2017) discloses a system wherein a gNB sends handover required to the AMF and the AMF transfers the Kasme, the 4LSB of the selected NAS downlink COUNT and the UE security capability to the MME via PS to CS HO request message discloses the AMF assigns transfers the Kasme, etc. to the MME via PS to CS HO request and the MME assigns the value of CKsrvcc IKsrvcc, etc. to the MSC server in the PS to CS HO request message and Fig. 4.2-1 shows the AMF sending the PS to CS HO request message that includes the Kasme to the MME and the MME retrieves CK & IK from Kasme and the MME sending the PS to CS HO request message that includes the CK & IK to the MSC and the MSC sending a PS to CS HO response back to the MME that forwards the PS to CS HO response back to the AMF and discloses the MSC initiates CS handover preparation to BSC/RNC and the AMF sends HO command to the 5G RAN and then 5G RAN forwards it to the UE and the UE does HO execution procedure and discloses the AMF sends relocation request to the MME wherein the relocation request includes SRVCC HO indication, MM context, etc. and the MME initiates SRVCC to the MSC for voice component and the MSC initiates CS handover preparation to BSC/RNC.  
SHAN (US Patent Publication 2019/0182718) discloses a system wherein the SRVCC indication, a last-used 5GS PLMN ID or both may be included in the messages transmitted at 4, 5a, and 5b to support returning to a last-used 5GS PLMN and discloses at 3, the source NG-RAN may send a handover required message to the source AMF which include an SRVCC indication which is an indication that the handover is triggered by a 5G SRVCC operation and discloses at 4, the source AMF may send a PS to CS request message to the SRVCC-IWKF and at 5a, the SRVCC-IWKF may send the PS-to CS request message to the MSC server and the PS-to-CS request message may be the same message received from the source AMF and discloses the SRVCC HO procedure may be a handover from an NG-RAN to a UTRAN-CS.
PARK et al. (US Patent Publication 2020/0322857) discloses a system wherein in the case that the AMF identifies that the RAN handover is completed, the AMF may perform a release procedure for the PDU sessions and discloses the AMF that receives the handover notification may transmits to each SMF a Nsmf_PDUSession_ReleaseSMContext Requests for the PDU session for which release is decided and discloses the SMF may release the corresponding PDU session through the PDU session release procedure.


The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and further examination, Claims 20-26 and 28-39 are found to be allowable because the closest prior art found of NPL document “Potential Implementations of voice service continuity from 5G to 2/3G” (3GPP TSG-SA WG1 Meeting #80 S1-174157 Reno, USA 25 Nov - 1 Dec 2017) and SHAN (US Patent Publication 2019/0182718) and PARK et al. (US Patent Publication 2020/0322857) fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “sending, by the AMF entity through a mobility management entity (MME), a handover request message to a mobile switching center (MSC) entity, wherein the handover request message includes handover information indicating to the RNC that the information indicating the handover of the voice service of the terminal from the PS domain to the CS domain is from a new radio (NR) node.” in the specific order, structure and combination of limitations recited, inter alia, by independent claim 20 and fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “receiving, by a mobility management entity (MME) from an access and mobility management function (AMF) entity, a handover request message, wherein the handover request message includes handover information indicating to a radio network controller (RNC) that information indicating a handover of a voice service of a terminal from a packet switched (PS) domain to a circuit switched (CS) domain is from a new radio (NR) node;” in the specific order, structure and combination of limitations recited, inter alia, by independent claim 26 and fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “and send a handover request message to the MME, wherein the handover request message includes handover information indicating to the RNC that the information indicating the handover the voice service of the terminal from the PS domain to the CS domain is from a new radio (NR) node,” in the specific order, structure and combination of limitations recited, inter alia, by independent claim 31 of the claimed invention.  
The dependent claims are found to be allowable based on their dependency on the allowed independent claims and for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645